Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
El presente recurso brinda a este Tribunal la oportunidad de expresarse no sólo respecto al significado jurídico correcto de algunos de los cambios o enmiendas que introdujo laLeyNúm. 15 *427de 15 de abril de 1988 (25 L.P.R.A. see. 430 et seq.) en relación con la obtención, por razón de las funciones que desempeñan, de una licencia para portar legalmente un arma de fuego por los ciuda-danos que laboran como empleados del Estado Libre Asociado de Puerto Rico, sino que sobre las consecuencias jurídicas de las referidas enmiendas; legislación que específicamente enmendó el Art. 20 de la Ley de Armas de Puerto Rico(1) 25 L.P.R.A. see. 430.
i — I
En lo pertinente al caso ante nuestra consideración, y con anterioridad a la vigencia de la citada Ley Núm. 15 de 1988, el apartado (2) del inciso (b) del referido Art. 20 de la Ley de Armas de Puerto Rico disponía-.
(b) Podrán tener, poseer, portar, transportar y conducir un revólver o pistola legalmente:
■2. Los miembros de la Asamblea Legislativa y cualquier funcionario del Gobierno del Estado Libre Asociado de Puerto Rico cuando a juicio del Superintendente de la Policía de Puerto Rico, por razones de las funciones del cargo de aquél, deba expedírsele una licencia para portar un arma y dicha licencia le sea expedida por el Superintendente de la Policía de Puerto Rico. (Énfasis suplido.) 25 L.ER.A. sec. 430(b)(2).
En la Exposición de Motivos de la Ley Núm. 15 de 1988, la cual, repetimos, enmendó la antes transcrita disposición legal, la Asamblea Legislativa expresó que:
La Ley Núm. 17 de 19 de enero de 1951, según enmendada, conocida como “Ley de Armas de Puerto Rico”, en su Artículo 20, el apartado 2 del Inciso (b) dispone que entre las personas que pueden portar armas legalmente se encuentran: “[l]os miembros de la Asamblea Legislativa y cualquier funcionario del Gobierno del Estado Libre Asociado de Puerto Rico cuando a juicio del Supe-rintendente de la Policía de Puerto Rico, por razones de las funciones [del cargo] de aquél, deba expedírsele una licencia para *428portar un arma y dicha [licencia] le sea expedida por el Superin-tendente de la Policía de Puerto Rico.”
El Superintendente de la Policía observando una práctica que era tradicional venía expidiendo licencia para portar armas a algunos empleados públicos bajo el entendido que podían catalo-garse como funcionarios públicos. Sin embargo, jurídicamente el término funcionario público se ha interpretado restrictivamente como aquellas personas que ocupan cargos o empleos en el Gobierno del Estado Libre Asociado de Puerto Rico que están investidos de parte de la soberanía del Estado.
Esta interpretación restrictiva excluye a los empleados públicos a quienes por razón de las funciones de su cargo se le han expedido licencias para portar armas de fuego, a quienes se les tendrá que cancelar dichas licencias y además no se extenderían más licen-cias a empleados públicos que estén en condición similar. En estos grupos se encuentran empleados de las ramas ejecutiva y judicial de alta responsabilidad así como ayudantes legislativos.
La flexibilidad de la ley para incluir a los empleados públicos, y a su vez incluir a los ex gobernadores, ex jueces [etc.]... a la vez que no menoscaba la discreción del Superintendente de la Policía es conveniente al interés público. A esos propósitos se dirige esta pieza legislativa. (Enfasis suplido.) 1988 Leyes de Puerto Rico 74-75.
A esos, fines, la Asamblea Legislativa aprobó, y el Señor Gobernador endosó con su firma, la antes mencionada Ley Núm. 15 de 15 de abril de 1988. Conforme la enmienda efectuada, el referido inciso (b) del Art. 20 de la Ley de Armas de Puerto Rico actualmente dispone, en lo pertinente al caso ante nuestra consideración, que:
(b) El Superintendente de la Policía deberá, por razón del cargo y las funciones que desempeñan, autorizar a las siguientes perso-nas a poseer, portar, transportar y conducir revólver o pistola legalmente:
2. Los miembros de la Asamblea Legislativa y cualquier funcionario del Gobierno del Estado Libre Asociado de Puerto Rico.
5. Los empleados del Gobierno del Estado Libre Asociado de Puerto Rico, siempre que la solicitud sea autorizada y justificada *429por el jefe de la dependencia para la cual trabaja. (Énfasis suplido.) 25 L.ER.A. sec. 430(b)(2) y (5).
Una simple lectura de lo antes transcrito es todo lo que se necesita para poder uno percatarse de que la Ley Núm. 15, ante, en lo pertinente al caso ante nuestra consideración, enmendó sustancialmente el referido inciso (b) del Art. 20 de la Ley de Armas de Puerto Rico. Con el propósito de evitar confusión de clase alguna, dicha legislación claramente estableció dos catego-rías: la de funcionario público y la de empleado público. A las mismas, sin embargo, no les brindó igual tratamiento.
Respecto a la categoría de funcionario público no hay duda de que, no obstante un cambio en la terminología utilizada, la situación no varió mucho. Bajo la derogada versión del Art. 20, éstos podían portar un arma de fuego “cuando a juicio del Superintendente de la Policía... [y] por razones de las funciones del cargo” que ocupaban, así lo ameritaran. 25 L.P.R.A. see. 430(b)(2). Al amparo de las disposiciones del vigente Art. 20, el Superintendente de la Policía “deberá” autorizar a dichos funcio-narios a portar un arma, cuando así éstos lo soliciten; ello por razón del cargo y las funciones que dichos funcionarios desempe-ñan. Lo más que se podría decir es que respecto a la concesión de licencias de portar armas a funcionarios públicos —al igual que en el caso de los legisladores— la discreción del Superintendente de la Policía para denegar la referida licencia se ha visto reducida un tanto.
El cambio sustancial, o dramático, introducido por la Ley Núm. 15, ante, se da respecto a la segunda categoría establecida, la de empleado público; ello, sin embargo, no sólo en cuanto a la creación en sí de una categoría separada sino que en relación a los requisitos establecidos .para la obtención por parte del empleado público de la licencia de portar armas. Conforme dispone el vigente Art. 20 de la Ley de Armas de Puerto Rico, ante, el Superintendente de la Policía deberá autorizar la portación de un arma por parte de un empleado público “siempre que la solicitud sea autorizada y justificada por el jefe de la dependencia para la cual trabaja”. 25 L.P.R.A. sec. 430(b)(5). Como podemos notar, en *430esta situación la expedición de la licencia no depende —contrario al caso del funcionario público— exclusivamente de la decisión que respecto a la misma tenga a bien emitir el Superintendente de la Policía. Se exige, como requisito previo, el endoso del jefe de la agencia para la cual trabaja el empleado público. La exigencia de dicho endoso no puede tener otro significado que no sea el de que la solicitud de portación de armas por parte del empleado público tiene que necesariamente tener relación, o estar fundada, en las funciones o labores que desempeña dicho empleado en la agencia.
Procede que se enfatice el hecho de que el Superintendente siempre conserva discreción para rechazar la solicitud de portación del empleado público, aun cuando la misma cuente con el endoso del jefe de la agencia para la cual aquél trabaja. No hay duda que pueden existir distintas, y variadas, razones por las cuales el Superintendente puede, independientemente del endoso del jefe de la agencia, así actuar. Ello no obstante, al así hacerlo deberá exponer las razones en que basa su denegatoria.
Por otro lado, no podemos descartar la posibilidad de la ocurrencia de la situación de que el jefe de la agencia para la cual labora el empleado público deniegue el endoso que le solicita éste por el fundamento de que entiende que las funciones que el mismo desempeña no ameritan que porte un arma de fuego. ¿Qué alternativas, qué curso de acción, tiene el empleado público que no está conforme con la decisión denegatoria emitida'? Obvia-mente sería fútil acudir ante el Superintendente de la Policía por cuanto éste, en ausencia del endoso que requiere el citado Art. 20, está impedido por ley de autorizar a dicho empleado a portar un arma de fuego. Tenemos, en adición, que el legislador al aprobar la citada Ley Núm. 15, enmendatoria del referido Art. 20 de la Ley de Armas de Puerto Rico, ante, en la forma antes expuesta, no previo dicha situación; razón por la cual no estableció ninguna clase de remedio o “procedimiento de revisión” para la misma.
Dicha omisión legislativa, naturalmente, no puede tener como consecuencia el “desamparo” del empleado público. Como es sabido, “[cjuando se trata de un estatuto que guarda silencio sobre la revisión judicial posterior, no debe interpretarse dicho silencio *431en el sentido que niega ‘el poder de las cortes. . . a conceder un remedio en el ejercicio déla jurisdicción original que . . .se le ha conferido”. (2)
De manera, pues, que la negativa de un jefe de agencia de endosar, conforme lo requiere el vigente Art. 20 de la Ley de Armas de Puerto Rico, ante el Superintendente de la Policía la solicitud de portar armas de un empleado público no es final y firme y, por el contrario, puede ser objeto de “revisión” ante los tribunales de justicia de nuestro País. Ahora bien, procede que nos preguntemos: iqué clase de “procedimiento de revisión” debe estar al alcance de ese empleado público en este asunto en particular? Conforme nuestra jurisprudencia, el mismo debe de ser uno de revisión administrativa, esto es, el procedimiento a utilizarse no debe consistir de un juicio de novo. Ello, por razón de que el procedimiento de juicio de novo se utiliza “para revisar la actuación de una agencia administrativa solamente cuando el estatuto expresamente así lo provee”. (Enfasis suplido.) Rivera v. Benítez, Rector, 73 D.P.R. 377, 382 (1952).
Establecido el hecho de que el empleado público puede acudir al foro judicial en revisión de la denegatoria de endoso del jefe de la agencia para la cual trabaja respecto a su solicitud de portar armas, basada la misma en las labores o funciones que éste desempeña en la dependencia gubernamental, inmediatamente nos enfrentamos a la desagradable posibilidad de que dicha situación desemboque en multiplicidad de recursos y trámites judiciales y en el transcurso de un prolongado período de tiempo sin que la controversia principal envuelta en la situación sea objeto de una decisión final y definitiva. Recuérdese que el endoso de la solicitud de portar armas por parte del jefe de agencia no obliga al Superintendente de la Policía a expedir la licencia.
Como expresáramos anteriormente, el Superintendente puede denegar dicha solicitud por fundamentos totalmente dife-rentes y distintos a las razones por las cuales el jefe de la agencia *432endosó la solicitud. De no tomarse providencia alguna de índole cautelar en el procedimiento de revisión que, contra la denegatoria de endoso del jefe de agencia, radique el empleado público ante el foro judicial, podría darse el caso que, luego que el tribunal decida que la determinación del jefe de la agencia debe ser revocada, el Superintendente administrativamente deniegue la solicitud de portar armas por otras razones, lo que a su vez acarrearía la radicación de otro procedimiento de revisión judicial por parte del empleado público.
Estas consideraciones de índole práctica nos inclinan a sostener que en el procedimiento de revisión administrativo que hoy el Tribunal autoriza al empleado público a radicar ante nuestros tribunales de instancia en revisión de la negativa de endoso del jefe de agencia de su solicitud para portar armas, dicho tribunal debe mantener jurisdicción en el asunto —si es que entiende que procede la revocación de la negativa del jefe de agencia— hasta tanto el Superintendente de la Policía conceda, o deniegue, la solicitud de licencia de portar arma del empleado público. De ser denegada la misma por el Superintendente, el foro judicial estará en condiciones de resolver la controversia rápida-mente sin la necesidad de la radicación de otro recurso judicial por parte de dicho empleado. Este procedimiento logra dos objetivos: conserva el propósito legislativo, como expondremos a continuación, de centralizar en la persona del Superintendente de la Policía la decisión original de conceder, o no, licencias de portar armas a los empleados públicos, y le garantiza a éstos la solución rápida y menos onerosa de su reclamo.
Dicha “sugerencia” no debe alarmar a jurista alguno. La omisión al respecto por parte de la Asamblea Legislativa nos obliga a “reconocer y autorizar” un procedimiento de revisión para ese empleado público afectado por la decisión del jefe de la agencia para la cual trabaja. No hay razón alguna para no establecerlo, de una vez, de forma tal que se protejan adecuada-mente todos los “intereses y derechos” envueltos en la controver-sia. Nuestra misión de que se imparta justicia, en la forma más correcta, rápida y menos onerosa posible, así lo exige.
*433h — I I — !
El peticionario Dávila Dávila argumenta que —no obstante el procedimiento establecido por el antes citado Art. 20 de la Ley de Armas de Puerto Rico, mediante el cual un empleado público puede obtener administrativamente una licencia para portar armas del Superintendente de la Policía— él tiene derecho a recurrir directamente al foro judicial, bajo las disposiciones del Art. 21 de la referida Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 431, para la obtención de una licencia de portar armas.
Dicha disposición legal fue igualmente enmendada en fecha reciente. (3) El primer párrafo de la misma, sin embargo, perma-neció inalterado. Dispone el citado Art. 21, en lo pertinente, que:
En adición a las licencias a que se refiere la sección precedente, podrá concederse licencia para portar, transportar y conducir una pistola o revólver por el Tribunal Superior de Puerto Rico en su sala correspondiente al domicilio del solicitante previa audiencia del fiscal, si se probare, a juicio del tribunal, peligro de muerte o de grave daño personal para el peticionario y las circunstancias del caso demostradas mediante declaraciones juradas del solicitante y de testigos, justificaren la necesidad de la licencia. (Enfasis supli-do.) 25 L.P.R.A. see. 431.
No hay duda que, de la estipulación que suscribieron a nivel de instancia el peticionario Dávila Dávila y el Ministerio. Fiscal, D) surgen hechos de los cuales se puede concluir que el referido peticionario, como consecuencia de las funciones que *434desempeña regularmente como arqueólogo del Departamento de Recursos Naturales, continuamente está expuesto a sufrir, por lo menos, “grave daño personal”, razón por la cual se puede razo-nablemente inferir que le cobijan las disposiciones del referido Art. 21 de la Ley de Armas de Puerto Rico, ante. Esto es, su argumentación a los efectos antes mencionados, no es una carente de méritos.
Ello no obstante, nos inclinamos a coincidir con la posición asumida en la sentencia mayoritaria emitida a los efectos de que un empleado público que se encuentra en la situación del peticio-nario Dávila Dávila, de ordinario, viene en la obligación de utilizar el procedimiento administrativo que provee el vigente Art. 20 de la Ley de Armas de Puerto Rico, ante, en la obtención de una licencia de portar armas; esto es, solicitar —previo el endoso del jefe de agencia— la expedición de una licencia de portar armas del Superintendente de la Policía de Puerto Rico.
No debe olvidarse que, conforme surge de un análisis integral de las disposiciones de la Ley de Armas de Puerto Rico, en nuestra jurisdicción la norma general en materia de posesión o portación de armas de fuego es una de restricción o control. A esos efectos, véase Pueblo v. Del Río, 113 D.P.R. 684, 689 (1982). Ello siempre ha sido así.
No tenemos duda, en consecuencia, que la aprobación de la Ley Núm. 15, ante, mediante la cual se enmendó el citado Art. 20 de la Ley de Armas de Puerto , Rico a los efectos de concederle autorización expresa al Superintendente de la Policía para expedir licencias de portar armas a los empleados públicos responde a, y está acorde con, la norma general antes expuesta de restricción o control en materia de posesión o portación de armas de fuego.
En otras palabras, somos del criterio que la obvia intención de la .Asamblea Legislativa al aprobar la citada Ley Núm.. 15 fue la de controlar aún más, y centralizar en una persona, la expedición de licencias a empleados públicos que, por razón de *435las funciones o labores que realizan con motivo de su empleo, ameritan portar sobre sus personas un arma de fuego. La intención a esos efectos de la Asamblea Legislativa resulta aún más evidente cuando notamos que, inclusive, condicionó la facul-tad que a esos efectos le concedió al Superintendente; esto es, al exigir el endoso previo del jefe de agencia para que el Superin-tendente pueda expedir la licencia de portar arma al empleado público.
Debe quedar meridianamente claro, sin embargo, que el hecho de que sostengamos que la intención de la Asamblea Legislativa, al enmendar el Art. 20 de la Ley de Armas de Puerto Rico, ante, fue a los efectos de que el empleado público que entienda que, por razón de las funciones y labores que realiza, amerita que se le conceda una licencia de portar armas viene, de ordinario y en primera instancia, en la obligación de utilizar el procedimiento administrativo que establece el citado Art. 20, no significa que los tribunales de instancia estén jurídicamente impedidos de atender el reclamo urgente de ese empleado público —como el de cualquier otro ciudadano— al amparo de las disposiciones del citado Art. 21 de la referida Ley cuando, a juicio del tribunal, ello sea procedente en derecho. Existen innumerables circunstancias y situaciones, las cuales resulta innecesario enumerar en este momento, en que la vida dé ese empleado público, como la de cualquier otro ciudadano, puede súbitamente advenir en peligro de muerte o de recibir grave daño corporal; las cuales circunstancias pueden, o no, estar relacio-nadas con el empleo que desempeña la persona. La decisión de atender ese reclamo urgente del empleado público, como la de cualquier otro ciudadano, debe quedar a la sana discreción de nuestros tribunales de instancia.
I — 1 I — i I — I
Consideraciones de índole práctica impiden que suscribamos la sentencia mayoritaria emitida por el Tribunal, la cual confirma la sentencia emitida en el caso a nivel de instancia.
*436No hay duda que al momento en que el peticionario Dávila Dávila radicó ante el foro de instancia su petición ex parte sobre licencia de portar armas, ya estaban vigentes las disposiciones de la citada Ley Núm. 15 de 1988. En consecuencia, estando su solicitud de licencia de portar armas inextricablemente atada a las labores y funciones que como empleado público él realizaba en el Departamento de Recursos Naturales del Gobierno de Puerto Rico, y no existiendo circunstancias urgentes que ameritaran la intención inmediata del foro judicial, el peticionario venía en la obligación de tramitar su solicitud a través del procedimiento que establece el citado Art. 20 de la Ley de Armas de Puerto Rico, según el mismo fuere enmendado. No lo hizo.
Ello no obstante, son hechos igualmente incontrovertidos (5) que: (1) las razones que el peticionario aduce en apoyo de su solicitud —referentes las mismas a las labores que él realiza como arqueólogo del mencionado Departamento de Recursos Natura-les, según éstas surgen de la estipulación suscrita por las partes— son meritorias y válidas, y (2) que la negativa de endoso que ya el Secretario del referido Departamento emitió no puede ser sostenida judicialmente en vista del fundamento que dicho Secretario adujo en apoyo de la misma.
En primer lugar, somos del criterio que nadie puede seria-mente cuestionar el hecho de que la vida de una persona puede correr peligro cuando ésta se ve obligada, por razón de su empleo, a “pernoctar regularmente en lugares distantes y despoblados, tales como cuevas y montañas” (Apéndice pág. 4) localizadas en áreas rurales de Puerto Rico, sobre todo cuando dicha persona tiene bajo su custodia en esas ocasiones dinero, equipo y mate-riales valiosos. Por otro lado, el fundamento que adujo el Secre-tario del Departamento de Recursos Naturales en apoyo de su negativa de endoso —esto es, que a pesar de que en su carácter personal compartía la justificación de la solicitud, denegaba la misma debido a que era “política de [su] Departamento no endosar este tipo de solicitud” (Apéndice, pág. 30)— resulta ser *437evidentemente arbitrario e insostenible en derecho. Sabido es que discreción “significa tener poder para decidir en una u otra forma, esto es, para escoger entre uno o varios, cursos de acción”. Pueblo v. Ortega Santiago, 125 D.P.R. 203, 211 (1990). La misma, sin embargo, nunca puede ser entendida como facultad para resolver siempre de la misma manera sin tomar en consideración las circunstancias del caso en particular. Pueblo v. Sánchez González, 90 D.P.R. 197 (1964). De hecho, el jefe de agencia que se niegue tajantemente a considerar en sus méritos las referidas solicitu-des viola la intención, propósito y objetivo de la Ley Núm. 15 de 1988.
Nos encontramos ante una situación en que no sólo son meritorias las razones que aduce el empleado público como justificación de su solicitud de licencia para portar armas, sino que la negativa de endoso a dicha solicitud emitida por el jefe de la agencia para la cual él trabaja es una arbitraria que no puede jurídicamente ser sostenida. For otro lado, aun cuando errónea-mente, ya ese empleado público radicó ante el foro judicial un procedimiento que actualmente está todavía pendiente.
En vista de lo expuesto en la Farte I de la presente ponencia, y con el propósito de que la meritoria solicitud del peticionario Dávila Dávila sea resuelta en la forma más rápida y menos onerosa posible, revocaríamos la sentencia desestimatoria emitida en el presente caso por el Tribunal Superior de Fuerto Rico, Sala de San Juan, y devolveríamos el caso al referido foro con instrucciones de que, manteniendo jurisdicción en el asunto, remita la solicitud al Superintendente de la Policía de Puerto Rico para que éste, al amparo de lo dispuesto en el citado Art. 20 de la Ley de Armas de Puerto Rico, resuelva prontamente si debe conceder o no la licencia de portar armas solicitada por el peticionario como empleado público. Consideraciones de índole práctica, y de justicia, nos impiden que le ordenemos al peticio-nario Dávila Dávila que comience, nuevamente desde un prin-cipio, el procedimiento administrativo que establece el antes mencionado Art. 20 de la Ley de Armas de Puerto Rico.
*438En resumen, somos del criterio que, debido a que estamos resolviendo que los empleados públicos vienen en la obligación de utilizar, con el propósito de obtener una licencia de portar armas, el procedimiento administrativo prescrito por el vigente Art. 20 de la Ley de Armas de Puerto Rico, ante, lo más justo y razonable es que diseñemos un procedimiento de revisión judicial inte-grado y eficiente en relación con el mismo.
Por las razones antes expresadas, revocaríamos la sentencia recurrida.

(1) Ley Núm. 17 de 19 de enero de 1951.


(2) Expresiones del Señor Juez Belaval en opinión disidente emitida en Sacarello v. Junta de Retiro, 75 D.P.R. 267, 294 (1953), citadas posteriormente con aprobación en Hernández Montero v. Cuevas, Director, 88 D.P.R. 785, 801 (1963).


(3) Ley Núm. 89 de 13 de julio de 1988.


(4) La estipulación suscrita por las partes a nivel de instancia fue a los efectos de que:
“El peticionario es mayor de edad, casado y vecino de Río Piedras, Puerto Rico. Es empleado del Departamento de Recursos Humanos [sic] del Estado Libre Asociado y se desempeña como Arqueólogo. Su horario de trabajo es uno irregular, lo que conlleva la realización de tareas en áreas rurales en toda la Isla de Puerto Rico y pernoctar regularmente en lugares distantes y despoblados, tales como cuevas y montañas. Como parte de sus funciones realiza trabajos de investigación arqueológica y tiene bajo su custodia equipo y materiales valiosos; acostumbra llevar consigo dinero en efectivo para adquirir piezas arqueológicas, para el pago de ayudantes y para compensar por informa-ción relacionada con sus investigaciones. Que estos hechos son de conocimiento público y teme ser asaltado, despojado del equipo que lleva consigo y recibir grave daño corporal. Tiene conocimiento sobre el uso y manejo de armas de fuego y posee Licencia Núm. 170750 *434para tener y poseer arma de fuego otorgada por el Superintendente de la Policía de Puerto Rico.” (Enfasis suplido.) Apéndice, pág. 4.


(5) La opinión mayoritaria emitida, inclusive, así lo reconoce.